DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 2, 4-6, 13 is withdrawn due to Applicant’s clarification that the limitation of “absorbs at least 95% of light in the wavelength range of 380 nm to 400 nm” means that the absorption is at least 95% across the entire wavelength range (lines 7-12 of page 6 of specification), in the response filed on December 2, 2021.
The 35 U.S.C. 103 rejections of claims 1-17 over Suzuki in view of Suzuki2 as the primary combination of references, are withdrawn due to Applicant’s amendment filed on December 2, 2021.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2009/0087617) in view of Suzuki2 (US 2002/0110692).

However, Suzuki teaches that the second hard coating layer includes a photopolymerization initiator ([0288]).
Suzuki2 teaches that in an anti-reflection film ([0110]), a hard coating layer includes a photopolymerization initiator such as commercially available Irgacure 819 ([0065]) and Irgacure 369 ([0066]), for the purpose of providing a superior reactivity ([0065]) and hence a superior internal curability ([0066]), resulting in a hard coating layer which is expected to have a ratio (a/b) of a transmittance (a) at a wavelength of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the photopolymerization initiator taught by Suzuki2, in place of the photopolymerization initiator in the second hard coating layer, of the second anti-reflection film of the polarizing plate of Suzuki, in order to obtain a superior reactivity and hence a superior internal curability, as taught by Suzuki2, such that the modified second hard coating layer is expected to have a ratio (a/b) of a transmittance (a) at a wavelength of 400 nm to a transmittance (b) at a wavelength of 500 nm, that is within a range of 0.95 or less, as disclosed in Applicant’s specification, in the absence of a clear showing to the contrary. 
In addition, Suzuki teaches that the light-transmitting substrate is more preferably formed of polyethylene terephthalate (PET) (transparent support, above all … polyethylene terephthalate 0071]) which has a moisture permeation amount within the claimed range of 100 g/m2 or less, as measured for 24 hours under the conditions of 40°C and 100% humidity, as disclosed in Applicant’s specification (low moisture permeable PET, Examples 1-3, Table 2, lines 20-30 of page 32).
Regarding claim 2, Suzuki2 teaches including in the second hard coating layer, the exemplary commercially available photopolymerization initiators of Irgacure 819 ([0065]) and Irgacure 369 ([0066]) which absorb at least 95% of the light in the 
Regarding claim 3, Suzuki2 teaches including in the second hard coating layer, the exemplary commercially available photopolymerization initiators of Irgacure 819 ([0065]) and Irgacure 369 ([0066]) which produce a hard coating layer that has a ratio (a/b) of a transmittance (a) at a wavelength of 400 nm to a transmittance (b) at a wavelength of 500 nm, of 0.9, as disclosed in Applicant’s specification (B1: IRG 819, B2: IRG 369, Table 1, lines 10-15 of page 24, lines 1-5 of page 25; a/b = 0.9, B1, Example 1, a/b = 0.9, B2, Example 2, Table 2, lines 15-25 of page 32).  Accordingly, the second hard coating layer of Suzuki, as modified by Suzuki2, is expected to have the transmittance (b) at 500 nm, that is within the claimed range of 98 to 100%, and the transmittance (a) at 400 nm that is within the claimed range of 85% to 95%, in the absence of a clear showing to the contrary. 
Regarding claims 4-5, although Suzuki is silent regarding heat shrinkage forces of the light-transmitting substrate, it was already a well-known process in the art at the time, to thermally anneal a thermoplastic substrate to remove any process-induced heat distortion unevenness, such that a ratio of a heat shrinkage force in a second direction which is a TD direction of the thermoplastic substrate, to a heat shrinkage force in a first direction which is an MD direction of the thermoplastic substrate, perpendicular to the second direction, in a common operating temperature range such as 60°C to 100°C, is ideally 1.0, which is within the claimed range of 0.6 to 1.5, for the purpose of providing a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have thermally annealed the light-transmitting substrate of the anti-reflection film of the polarizing plate of Suzuki, such that a ratio of a heat shrinkage force in a second direction that is a TD direction of the light-transmitting substrate, to a heat shrinkage force in a first direction that is an MD direction of the light-transmitting substrate, perpendicular to the second direction, in the operating temperature range of 60°C to 100°, is within a range of 0.6 to 1.5, in order to free the light-transmitting substrate of any thermal distortions within said temperature range.
Regarding claim 7, Suzuki teaches that the light-transmitting substrate is more preferably formed of polyethylene terephthalate (PET) (transparent support, above all … polyethylene terephthalate [0071]) which has a moisture permeation amount within the claimed range of  10 to 100 g/m2 or less, as measured for 24 hours under the conditions of 40°C and 100% humidity, as disclosed in Applicant’s specification (low moisture permeable PET, Examples 1-3, Table 2, lines 20-30 of page 32).
Regarding claim 8, Suzuki teaches that a thickness of the first hard coating layer is 5 µm ([0145]), and that a thickness of the light-transmitting substrate is 20 µm ([0076]), such that a ratio of the first to the second is 0.25.

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a total thickness of the polarizer, the first hard coating layer nd the light-transmitting substrate, that is within a range of as low as 200 µm or less, in the polarizing plate of Suzuki, in order to obtain the desired high polarized light-transmittance.
Regarding claim 10, Suzuki teaches that the first hard coating layer includes a binder resin (ionizing radiation-curable polyfunctional monomer or polyfunctional oligomer [0148]), and organic fine particles having a particle size of 3.0 µm which is within the claimed range of 0.5 to 10 µm dispersed in the binder resin, for the purpose of providing the desired internal scattering property ([0151]).
Regarding claim 11, Suzuki teaches that the second hard coating layer has a thickness of 5 µm ([00145]) which is within the claimed range of 1 to 30 µm.
Regarding claim 12, Suzuki teaches that the second anti-reflection film further includes a low refractive index layer formed on one surface of the second hard coating layer opposite to the light-transmitting substrate (low refractive index layer being stacked on or above the hardcoat layer [0022] disposed on or above the transparent support [0012]).

Regarding claim 14, Suzuki teaches an adhesive layer disposed between the polarizer (polarizing film [0248]) and the light-transmitting substrate (protective film [0248]), for the purpose of providing the desired adhesive lamination.  Although Suzuki is silent regarding a thickness of the adhesive layer, since Suzuki teaches that the second hard coating layer can have a thickness of as low as 3 µm ([0014]), it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive layer with a thickness of as low as 3 µm, which is within the claimed range of 0.1 to 5 µm, in order to obtain the desired laminate adhesion with the proper perspective.
Regarding claim 15, Suzuki teaches a liquid crystal panel (of a liquid crystal display device [0258]) having a polarizing plate formed on both surfaces of a liquid crystal cell (disposed on both sides thereof [0258]), wherein the polarizing plate comprises: a polarizer (polarizing film [0240]), a first anti-reflection film as a first protective film, and a second anti-reflection film as a second protective film positioned so as to face each other with respect to the polarizer (antireflection film … may be used for … both of the protective films of a polarizing plate comprising a polarizing film and protective films disposed on both sides thereof [0240]), where the first anti-reflection film 
However, Suzuki teaches that the second hard coating layer includes a photopolymerization initiator ([0288]).
Suzuki2 teaches that in an anti-reflection film ([0110]), a hard coating layer includes a photopolymerization initiator such as commercially available Irgacure 819 ([0065]) and Irgacure 369 ([0066]), for the purpose of providing a superior reactivity ([0065]) and hence a superior internal curability ([0066]), resulting in a hard coating layer which is expected to have a ratio (a/b) of a transmittance (a) at a wavelength of 400 nm to a transmittance (b) at a wavelength of 500 nm, that is within the claimed range of 0.95 or less, as disclosed in Applicant’s specification (B1: IRG 819, B2: IRG 369, Table 1, lines 10-15 of page 24, lines 1-5 of page 25; a/b = 0.9, B1, Example 1, a/b = 0.9, B2, Example 2, Table 2, lines 15-25 of page 32), in the absence of a clear showing to the contrary.

In addition, Suzuki teaches that the light-transmitting substrate is more preferably formed of polyethylene terephthalate (PET) (transparent support, above all … polyethylene terephthalate 0071]) which has a moisture permeation amount within the claimed range of 100 g/m2 or less, as measured for 24 hours under the conditions of 40°C and 100% humidity, as disclosed in Applicant’s specification (low moisture permeable PET, Examples 1-3, Table 2, lines 20-30 of page 32).
Regarding claim 16, Suzuki teaches that the polarizing plate is formed on both surfaces of the liquid crystal cell (disposed on both sides thereof [0258]).  
Although Suzuki fails to teach that a MD direction of the polarizer of the polarizing plate formed on one surface of the liquid crystal cell and a MD direction of the polarizer of the polarizing plate formed on the other surface, are perpendicular to each other, such an arrangement, which is a crossed-nicols arrangement, was already common practice in the art at the time, for the purpose of providing the desired modulation of polarized light.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Suzuki2 as applied to claims 1-5, 7-17 above, and further in view of Lee (US 2017/0363778).
Suzuki, as modified by Suzuki2, teaches the polarizing plate comprising the polarizer and the anti-reflection film including the light-transmitting substrate, as described above.  In addition, Suzuki teaches that the light-transmitting substrate is more preferably formed of polyethylene terephthalate (transparent support, above all … polyethylene terephthalate [0071]), but fails to teach that it has a thickness direction retardation (Rth) at a wavelength within a range of 400 nm to 800 nm of 3,000 nm or more.
However, Lee teaches that in a polarizing plate ([0013]) comprising a polarizer and a light-transmitting substrate (protective film … polyethylene terephthalate [0016]), the light-transmitting substrate can have a thickness direction retardation (Rth) of 6,000 nm ([0016]) which is within the claimed range of 3,000 nm or more, at a wavelength of 550 nm ([0111]) which is within the claimed range of 400 to 800 nm, for the purpose of preventing undesired rainbow light discoloration (stains [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the light-transmitting substrate of the anti-reflection film of the polarizing plate of Suzuki, with a thickness direction retardation (Rth) within a range of 3,000 nm or more, at a wavelength within a range of 400 nm to 800 nm, in order to prevent undesired rainbow light discoloration, as taught by Lee.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that while Suzuki mentions that above all, triacetyl cellulose, polycarbonate, polyethylene terephthalate and polyethylene naphthalate are preferred ([0071]), Suzuki also states in the next paragraph that for the balance of hydrophobicity/hydrophilicity of the film, the lamination property to a vinyl alcohol-based film of the polarizing film … above all, a cellulose fatty acid ester is preferred ([0072]), such that a person of ordinary skill in the art would have recognized that Suzuki prefers cellulose acylate as a transparent support above all other transparent support materials disclosed therein.
Applicant is respectfully apprised that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP 2123.
Here, Suzuki teaches that in the special case of when an aqueous adhesive is used to laminate the polarizing film and the transparent protective film support, increasing the moisture permeation amount of the transparent protective film support increases the drying rate for the aqueous adhesive ([0248]), such that the cellulose acylate film having a higher moisture permeation amount is chosen above all to increase the drying rate for the aqueous adhesive.  

US 20090086318 teaches that was already common knowledge in the art at the time, that a cellulose acrylate film having high moisture permeability is used as a transparent protective film support when an aqueous adhesive is used to laminate the transparent protective film support to the polarizing film (polarizer [0005]), but that under conditions of high temperature and high humidity, a transparent protective film support having low moisture permeability is needed to suppress undesired dimensional changes of the polarizing plate ([0007]), in which case, a solvent-free adhesive such as an active energy ray-curable adhesive which allows lamination of the protective film to the polarizing film without a drying process, is used (polarizer [0030]), resulting in a higher-speed production as compared with aqueous adhesives ([0030]).
Applicant argues that Suzuki teaches that in the case of using the antireflection film as a protective film of the polarizing plate, the moisture permeability is preferably from 100 to 1,000 g/m2, more preferably from 300 to 700 g/m2 for 24 h ([0249]), and 2 or less.  
Applicant is respectfully apprised that the lower limit of 100 g/m2 taught by Suzuki overlaps with the presently claimed upper limit of 100 g/m2.  Suzuki teaches that the light-transmitting substrate is more preferably formed of polyethylene terephthalate (PET) (transparent support, above all … polyethylene terephthalate 0071]) which has a moisture permeation amount within the claimed range of 100 g/m2 or less, as measured for 24 hours under the conditions of 40°C and 100% humidity, as disclosed in Applicant’s specification (low moisture permeable PET, Examples 1-3, Table 2, lines 20-30 of page 32).
Applicant further argues that Suzuki expressly prefers a cellulose acylate film as the transparent support and discloses that the moisture permeability is still more preferably from 600 to 1600 g/m2 for 24 h ([0137]).
Applicant is respectfully apprised that Suzuki actually teaches the special case of when an aqueous adhesive is used to laminate the polarizing film and the protective film, where increasing the moisture permeability of the transparent protective film support increases the drying rate for the aqueous adhesive ([0248]) which requires the higher moisture permeation amount of the cellulose acylate film ([0137]), but that in general, “if the moisture permeability is excessively high, moisture enters into the polarizing film depending on the environment (at high humidity) where the liquid crystal display device is used, and the polarizing ability decreases” ([0248]), such that when a solvent-free adhesive is used in place of the aqueous adhesive, the lack of a need for drying renders moot any practical need for a higher moisture permeation amount,  since 
US 20090086318 teaches that a cellulose acrylate film having high moisture permeability is used as a transparent protective film support when an aqueous adhesive is used to laminate the transparent protective film support to the polarizing film (polarizer [0005]), but that under conditions of high temperature and high humidity, a transparent protective film support having low moisture permeability is needed to suppress undesired dimensional changes of the polarizing plate ([0007]), in which case, a solvent-free adhesive such as an active energy ray-curable adhesive which allows lamination of the protective film to the polarizing film without a drying process, is used (polarizer [0030]), resulting in a higher-speed production as compared with aqueous adhesives ([0030]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782